Peck, J.,
delivered the opinion of the court:
This petition relates that Kate Kenney, of the city of Charleston, South Carolina, at and after the surrender of that city by the rebels to the United States, was the owner of one hale of sea-island and one bale of upland cotton, which, after the surrender of Charleston, were taken by the forces of the United States and sold by their agents, and that the proceeds thereof are now in the treasury of the United States.
The registration book of cotton seized, kept by the officers of the United States at Charleston, shows that one hale each of sea-island and upland cotton were entered in the name of Mrs. Kenney.' These two bales of cotton were purchased early in the rebellion out of the savings of Mrs. Kenney, accumulated by her as a servant. The hales were originally marked in the maiden name of Mrs.. Kenney, which was Cregan. Since the rebellion she has been united in wedlock to Thomas Kenney, who joins in this petition.
It is clearly proven that Mrs. Kenney did not give aid or comfort to the rebellion.
Claimant should have judgment for $368 90, which it is reported to us make the net proceeds of one bale of sea-island and one bale of upland cotton.